Citation Nr: 1419185	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA Regional Office (RO) in Oakland, California.  

In June 2012, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The case was remanded in October 2012 to obtain additional treatment records, verify the Veteran's claimed in-service stressor/injury and afford him VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2013, additional evidence in the form of statements from the Veteran was received by the Board.  The Veteran specifically waived his right to have the RO consider part of this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012).  As for the rest of the evidence received, it is cumulative or duplicative of evidence already considered by the RO.  Regardless, as the Board is granting the Veteran's appeal in full, he is not harmed by the Board's consideration of the additional evidence.  


FINDINGS OF FACT

1.  The Veteran has PTSD that is as likely as not related to his active duty.
2.  The Veteran has hepatitis C that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  


1.  Psychiatric Disorder to include PTSD 

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is the result of being in the proximity of a mail bomb exploding in the dining hall while stationed at Fort Hood, Texas in October 1974.  See, e.g., October 2007 stressor statement.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2012); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran's service treatment records (STRs) show no treatment for a psychiatric disorder, nor do they show treatment for injuries sustained in a bomb explosion.  Indeed, the Veteran himself testified that he did not seek treatment for a leg injury in service following the explosion.  June 2012 Hearing Transcript (T.) at 6.

A letter from the Veteran's mother to him dated in October 1974 shows that she expressed concern about the bombing and the Veteran's leg being injured.  A buddy statement dated in October 2007 shows that the author was in the dining hall at Fort Hood at the time of the explosion.  He remembered that the Veteran was in the rear kitchen area in the immediate vicinity of the explosion.  He also recalled the Veteran being injured from the bomb.  The Veteran has submitted copies of newspaper articles from October 1974 confirming that there was a bomb explosion at Fort Hood.  

The RO tried to verify the Veteran's stressor, but received negative responses from the Army Crime Record Center, the Army Combat Readiness Center and the Defense Personnel Records Information Retrieval System.  

The Veteran was diagnosed with PTSD at a June 2013 VA examination.  The examiner opined that it was at least as likely as not that the claimed stressor was related to the Veteran's fear of the bomb blast that he was exposed to in October 1974 while on active duty.

Based on a review of the evidence, the Board concludes that service connection for PTSD is warranted.  The Veteran has a post-service diagnosis of PTSD.  When affording the Veteran the benefit-of-the-doubt, the Board concludes the Veteran does have a confirmed stressor of witnessing a bomb explosion in service.  Additionally, a VA examiner has provided a positive nexus opinion between the Veteran's current PTSD and his in-service stressor.

In this case, newspaper articles confirm that a bomb did explode in October 1974 at Fort Hood.  Additionally, a letter from the Veteran's mother and a buddy statement confirm the Veteran's account of that stressor.  Although the RO was unable to confirm the Veteran's stressor, considering the newspaper articles, the Veteran's mother's letter and the buddy statement, the Board concludes that sufficient evidence has been presented to confirm the Veteran's claimed stressor.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for PTSD is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

	2.  Hepatitis C

The Veteran contends that he incurred hepatitis C when blood was exchanged while helping a soldier following the October 1974 bombing.  As discussed above, the Board concedes the Veteran's reported stressor.  The Board also finds the Veteran credible as to his reports of blood being exchanged while helping a wounded soldier following the bombing.  

Several risk factors for hepatitis C have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).

Post-service records show a diagnosis of hepatitis C beginning in April 2006.  A record dated in September 2006 shows that the Veteran had risk factors dating back 30 plus years; that record shows that the Veteran reported assisting other bloody victims of a bomb explosion.  A January 2007 record shows that the Veteran had had chronic infection for an estimated 30 plus years' duration.  A September 2008 risk factors questionnaire shows that the Veteran denied factors such as intravenous drug use, intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos or body piercings, shared toothbrushes or razor blades, acupuncture with non-sterile needles, blood transfusion and working as a healthcare worker with exposure to contaminated blood or fluids.

The Veteran was afforded a VA examination in June 2013.  In addition to the risk factor of exchanged blood during the aftermath of the bomb, he reported sexual activities without condoms during the military.  The Veteran was diagnosed with hepatitis C.  The examiner opined that hepatitis C was at least as likely as not caused by or a result of the bodily blood born contact during the bombing incident as reported by the Veteran.  The rationale was that it was well recognized that hepatitis C is a blood born virus and can be transmitted through contaminated blood/equipment.  In response to the Board's remand directive that the Veteran's documented history of alcohol abuse be discussed, the examiner noted that alcohol abuse was not known to cause hepatitis C.  

Based on a review of the evidence, the Board concludes that service connection for hepatitis C is warranted.  The Veteran has a post-service diagnosis of hepatitis C.  For the reasons set forth above, the Board concedes the Veteran's reports of the in-service explosion.  He has denied other risk factors, except for sexual activities.  Even with that other risk factor, the June 2013 VA examiner opined that the Veteran hepatitis C was related to his in-service blood exposure.  As such, the evidence supports a finding of a nexus between his current disability and his military service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for hepatitis C is, therefore, granted.  See 38 U.S.C.A §5107.
ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hepatitis C is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


